Citation Nr: 1335294	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  08-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the Veteran has basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to October 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2013 decision, the Board remanded this issue for additional development.  As will be discussed below, the Board finds the remand directive was not completed and additional remand is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case is seeking Chapter 30 educational assistance.  The Veteran acknowledges that she did not complete her term of enlistment, but believes that her honorable discharge for parenthood should qualify as a "hardship discharge" so as to bring her under the exception to length of service provided in 38 C.F.R. § 21.7042(a)(5)(iii).

In the previous decision the Board noted that according to Army Regulations, individuals who are separated with a separation authority of 635-200 PARA 6-3A or B, such as the Veteran, may be separated due to hardship or may be separated due to parenthood, not due to hardship.  

The Board was unclear what the separation code "KDG" represented and asked the RO/AMC to contact the Department of Defense upon remand to determine whether the separation code "KDG" indicates a hardship discharge.

The claims file does not include any indication the RO/AMC contacted the Department of Defense to determine whether separation code "KDG" indicates a hardship discharge.  

Because the remand directive was not completed additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  (Holding a previous remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of Defense to determine whether the separation code "KDG" indicates a hardship discharge.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


